DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 8, 10, 13, and 16 are currently amended, all claims were reexamined in this application. Claims 9 and 17-19 were previously withdrawn and were not reexamined. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 12/30/2020.
Drawings
The drawings were received on 12/30/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Hanxiao (CN 201888419 U) and Spahn (US 5265293).
Regarding Claim 1, Yu Hanxiao teaches: An inflatable hammock (1) comprising: an elongated panel (2) having a fluid sealed and interconnected air-containing region (2 and 3) defined by a plurality of see arrow in figure 2 below from Yu Hanxiao), air inflation port (not shown - discussed in specification) in communication with the air-containing region for inflating the air-containing region (1 and 2); tension members  (7) attached on each ends of the panel (see annotated figure 2 from Hanxiao) and having free ends (8) that are configured for attachment to suspend the panel. Yu Hanxiao does not teach: each bonded region having no fill volume or less of a fill volume than the air-containing region. Spahn teaches: the sheets (12) and (14) of inflatable body support (10) being joined together around the circumference (18) of each hole (16) (see FIG. 5) by conventional bar welding (‘bonded region’) techniques to prevent air flow into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24 and see annotated figure 5 below from Spahn).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn below, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao.

    PNG
    media_image1.png
    474
    413
    media_image1.png
    Greyscale

Annotated Figure 2 from Yu Hanxiao

    PNG
    media_image2.png
    324
    528
    media_image2.png
    Greyscale

Annotated Figure 5 from Spahn
Regarding Claim 2, Yu Hanxiao teaches: the hammock of claim 1, wherein the panel (2) comprises a top layer of material joined to a bottom layer of material (stated in specification -'bed body formed by joining two layers of materials'). Yu Hanxiao does not teach: the plurality of bonded regions, the bonded regions forming the air containing regions, which together that define a hammock or mattress support structure. Spahn teaches: sheets (12) and (14) being joined together (‘bonded region’) around the circumference (18) of each hole (16) by conventional bar welding (method of bonding) techniques to prevent air flow (‘air containing region’) into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn above, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao. Lastly, another preferred embodiment can be seen in Figures 6 and 7 of Spahn in which the holes are now plastic sheets (20) and the air even under distension does not surround the sheets, while also providing adequate cushioning to certain body areas (Col 6 Lines 21-34)
Regarding Claim 3, Yu Hanxiao teaches: the hammock of claim 1, further comprising at least one inflation valve (not shown - stated in specification – 2 in Para 0022) that is configured for filling the air containing region with air and form a cushioning pad.
Regarding Claim 4, Yu Hanxiao teaches: the hammock of claim 2, wherein at least one of the bottom layer and the top layer (stated in specification - 'bed body formed by joining two layers of materials') has insulative properties (stated in specification as 'air-impermeable material').
Regarding Claim 5, Yu Hanxiao teaches: The hammock of claim 2, further comprising an opening (3) located on at least one bonded region that is of sufficient diameter to allow water to pass through the elongated panel (stated in specification as ‘air permeable – with different shapes such as a circle to pass through the elongated panel (2)).
Regarding Claim 6, Yu Hanxiao teaches: the hammock of claim 1, further comprising at least one locking structure (4) at either end of the panel, the at least one locking structure configured to engage and disengage the panel (4) to the ends of the tensioning members (7) (see annotated figure 2 above from Yu Hanxiao).
Regarding Claim 10, Yu Hanxiao teaches: A convertible hammock comprising: a panel (2); a plurality of inflatable cells on the panel (1), a plurality of tensioning members (7) on both ends of the panel having free ends that are configured (4-11) to suspend the panel (8), the hammock configured for use as a hammock when the panel is supported by the plurality of tension members (7) on both ends of the panel, and the hammock configured for use as a sleeping pad (stated in specification – ‘separate the two parts of the zipper (4)’) when the plurality of tension members (7) is not being used to suspend the panel. Yu Hanxiao does not teach: each inflatable cell defined by at least one bonded region that has no fill volume. Spahn teaches: the sheets (12) and (14) of inflatable body support (10) being joined together around (‘bonded region’) techniques to prevent air flow into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24 and see annotated figure 5 above from Spahn).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn below, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao.
Regarding Claim 11, Yu Hanxiao teaches: The convertible hammock in claim 10, further comprising at least one locking structure (4) at either end of the panel, the at least one locking structure configured to engage and disengage (4) the panel (2) to the tensioning members (7) (see annotated figure 2 above from Yu Hanxiao).
Regarding Claim 14, Yu Hanxiao teaches: the hammock of claim 10, wherein the panel (2) comprises a top layer of material joined to a bottom layer of material (stated in specification - 'bed body formed by joining two layers of materials'). Yu Hanxiao does not teach: a plurality of bond regions, the bond regions forming the plurality of cells that define a plurality of structural support members. Spahn teaches: sheets (12) and (14) being joined together (‘bonded region’) around the circumference (18) of each hole (16) by conventional bar welding (method of bonding) techniques to prevent air flow (‘air containing region’) into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24). 
Regarding Claim 15, Yu Hanxiao teaches: the hammock of claim 14, wherein the bond regions are spaced apart in symmetrical array (see annotated Fig 2 above from Yu Hanxiao and specification - 'evenly distributed').
Regarding Claim 16, Yu Hanxiao teaches: the hammock of claim 14, wherein the bond regions are spaced apart (see annotated Fig. 2 above from Yu Hanxiao and specification - 'evenly distributed'). Yu Hanxiao does not teach: bond regions are spaced apart so as to form cell regions that have relatively larger fill volume to provide support to target regions of a body. Spahn teaches: an inflatable body support that is cushioning the torso, head, and limbs and include means for volume centering of the air within the inflatable body support thereby maximizing the volume of air within the inflatable body support (Col 2 Lines 5-15).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the air flow only within the air containing regions for target regions of the body of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. Additionally, the change in volume accommodates the body through the air support providing a more comfortable surface for the user. Lastly, another preferred embodiment can be seen in Figures 6 and 7 of Spahn in which the holes are now plastic sheets (20) and the air even under distension does not surround the sheets, while also providing adequate cushioning to certain body areas (Col 6 Lines 21-34)
Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Hanxiao (CN 201888419 U) in view of Spahn (US 5265293), and further in view of Frazer (Pub No. 2016/0213130).
Regarding Claims 7-8 and 12-13, Yu Hanxiao teaches: an inflatable and convertible hammock with tensioning members, however, does not explain the casing to enclose tensioning members that can be partially closed when not being used. Frazer teaches (Page 2 Para. 0017) a storage bag that when not in use, the hammock enclosure can be rolled up and stored in the bag. Additionally, the storage bag can be secured with a cord and stopper.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to which the claimed invention to have incorporate the teachings of Frazer into the invention of Yu Hanxiao. Storage bags with a locking or closing mechanism are common accessory components of hammocks. Thus, by incorporating the storage bag with the cord and stopper of Frazer one would be able to place the tensioning members of Yu Hanxiao inside of when not used.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Regarding Claims 1, 10, 14 and 16, applicant argues that the cited prior art of Yu Hanxiao does not teach the newly amended limitation of: 
Claim 1: “air-containing region defined by a plurality of that have a configuration that provides the fluid seal and fluid interconnection for the air-containing region, each bonded region having no fill volume or less of a fill volume than the air-containing region;
Claim 10: “a plurality of inflatable cells on the panel, each inflatable cell defined by at least one bonded region that has no fill volume; a plurality of tensioning members on both ends of the panel having free ends”
Claim 14: “plurality of bond regions, the bond regions forming the plurality of cells that define a plurality of structural support members.”
Claim 16: “bond regions are spaced apart so as to form cell regions that have relatively larger fill volume to provide support to target regions of a body.”
The Examiner respectfully disagrees based off the teachings of Yu Hanxiao and Spahn. Please see updated rejections above in which Spahn teaches the newly amended limitation of “each inflatable cell defined by at least one bonded region that has no fill volume.” In this case, the specific an inflated bed body of Yu Hanxiao is understood to have a specific volume as something that is understood to be inflated – increases with volume to a specified shape, thus the volume distribution discussion of Spahn was further used in combination to understand the fill volume of both the bonded region and air containing region. Additionally, Spahn was further used to specifically discuss the distribution along the body.
Regarding Claim 8 and 13, although dependent on the amended Claims 1 and 10 - the commonality of a closing mechanism from Frazer, in combination with an inflatable hammock of Yu Hanxiao and volume distribution of Spahn is considered well known in the field of hammocks that have inflatable bladders.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/13/2021